The indictment in this case charged this appellant with the offense of burglary, in that, with intent to steal he broke into and entered the dwelling house or shop, store, or warehouse of Samuel G. Milligan, in which goods, merchandise, or clothing, things of value, were kept for use, sale, or deposit. The trial resulted in his conviction as charged in the indictment, whereupon the court sentenced him to serve an indeterminate term of imprisonment in the penitentiary of not less than four nor more than five years. He appealed from the judgment of conviction pronounced and entered and rests his appeal upon the record proper. The record is without error. Let the judgment of conviction in the lower court stand affirmed.
Affirmed.